DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 6, 10 – 14, 17 – 21, 24 – 30 are pending for examination.  Claims 1 – 4, 6, 10 – 13, 17 – 20, and 24 are amended.  Claims 25 – 30 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



As to claim 1, lines 14 – 16, limitation as amended to be “receiving a first event notification of a first event type for a first function performed with respect to data by a first process of the plurality of processes” is not clearly understood.  It is understood that a first process is the process to receive first event notification.  This is conflict with limitation from previous version.  The previous version recited “receiving…from a first process”. It is also consistent with specification (para. 0004) disclosing a notification of an event is received from a first process.   For examination purpose, examination treats the limitation “a first process” is the sending process.
As to claims 2 – 6, 10, and 25 are dependent claims of claim 1.  They are rejected for the same reason of their independent claim.
As to claim 11, it is a system claim of claim 1.  See rejection for claim 1 above.
As to claims 12 – 14, 17, and 27 - 28 are dependent claims of claim 1.  They are rejected for the same reason of their independent claim.
As to claim 18, it is a method claim of claim 1.  See rejection for claim 1 above.
As to claims 19 – 21, 24, and 29 - 30 are dependent claims of claim 1.  They are rejected for the same reason of their independent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 6, 11 – 14, 18 – 21, and 25 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (US PAT 8,255,425 hereinafter Li) in view of Golin et al., (US PAT 10,652,080 hereinafter Golin).
Li reference was cited in previous office action.

As to claim 1, Li teaches a computer program product for managing notifications between a plurality of processes providing functions in a data storage system, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that is executable to perform operations, the operations comprising: 
maintaining a database that stores event associations (“…event notifications in a storage system cluster using an event management system…” col. 2 lines 50 - 65) between the plurality of associating processes, event types, and event notifications to receive based on event types, wherein each event association indicates a process of the plurality of processes, an event type, and an event notification for the event type that the indicated process is to receive (“…The routing table contains a plurality of entries, each of which is associated with an event. Each entry identifies a type of event and one or more destination names to be notified should the event occur…” col. 2 lines 50 - 65), wherein the processes in the event associations perform different functions with respect to data for the received event notifications for the event associations (“…services…” col. 4 lines 25 – 30 and figure 1 shows node 200 receives request services from client 180) and (“…For example, email notifications may be sent to the administrator, log messages may be sent to syslog daemons, pages may be sent to phone numbers identified in the destination table, etc.” col. 13 lines 8 - 16); 
receiving a first event notification of a first event type for a first function (“…That is, each client may request the services of the node, and the node may return the results of the services requested by the client…” col. 4 lines 25 – 30 and figure 1 shows node 200 receives request services from client 180) performed with respect to data by a first process of the plurality of processes (“event is detected and passed to the EMS 620…” figure 10 and col. 12 lines 57 – 67);
determining, from the database, a second process of the plurality of processes and a second event notification for the first event type in response to receiving the first event notification of the first event type (“…the EMS 620 identifies the appropriate destination name(s) from the routing table before expanding ; 
transmitting the determined second event notification to the second process (“…For example, email notifications may be sent to the administrator, log messages may be sent to syslog daemons, pages may be sent to phone numbers identified in the destination table, etc.” col. 13 lines 8 - 16).
While Li teaches storage system provides services as recited above (col. 4 lines 25 – 30.  Li further shows communications between N-Module and D-module of each node in figure 1.  It would have been obvious that communications from D-module back to N-Module comprising responses/results returned from D-module in order to return to client shown in figure 1.  
Li does not Golin teaches 
to cause the process to perform a second function with respect to the data subject to the first function and return a third event notification indicative of a second event type for the second function performed with respect to the data (“…a notification architecture for providing a notification system may support complex workflows. For example, the workflow may include sending an attempt (e.g., a message) to a recipient across one or more communication paths or multiple times (cycles). Additionally, the workflow may support bi-directional notifications, where the notification system is configured to collect responses from recipients of attempts corresponding to one or more broadcasts. The responses may include simple confirmation of the receipt of the attempt, positive or negative acknowledgments, ; and 
processing the third event notification for the second event type to determine whether to perform further processing with respect to the data (“…The responses may be used by the notification system to modify or further execute the workflow. For example, a response confirming receipt of the attempt may cause a notification engine, which is the portion of the notification system responsible for generating and scheduling transmission of attempts to intended recipients, to stop sending attempts for that broadcast to the recipient even if a notification request from which the attempt was generated specified additional communication paths or cycles for transmission of the attempt (e.g., if the recipient confirms receipt of an attempt transmitted as an SMS message, the notification system may forego transmission of the attempt as an e-mail message, as an AVR message, or some other type of message specified in the notification request as a secondary communication path for providing the attempt to the recipient)…” col. 2 lines 40 - 54).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Li by adopt the teachings of Golin because Golin would discuss and provide notification workflows to recipients (col. 2).   Li would apply Golin’s notification workflows that is common in communications to the system.

As to claim 2, Li modified by Golin teaches the computer program product of claim 1, Li teaches wherein the operations further comprise: 
determining a network component providing the second process  (“…the EMS 620 identifies the appropriate destination name(s) from the routing table before expanding the destinations using the destination table 900 in step 1030…” figure 10 and col. 13 lines 2 - 15); and Page 3 of 14Amdt. dated September 25, 2020Serial No. 16/422,663 Docket No. P201806212US01 Firm No. 0018.0867 
wherein the second event notification is transmitted to the second one of the plurality of process on the determined network component (“…For example, email notifications may be sent to the administrator, log messages may be sent to syslog daemons, pages may be sent to phone numbers identified in the destination table, etc.” col. 13 lines 8 - 16).  

As to claim 3, Li modified by Golin teaches the computer program product of claim 2, Li teaches wherein the database stores network component associations between a plurality of network components and the processes, wherein each association identifies one of the processes and one of the plurality of network components that provides the one of the plurality of processes (“…the EMS 620 identifies the appropriate destination name(s) from the routing table before expanding the destinations using the destination table 900 in step 1030…” figure 10 and col. 13 lines 2 - 15), and wherein the determining of the network component to receive the event notification is performed using the database (“…event notifications in a storage system cluster using an event management system (EMS)…” figure 10 and col. 2 lines 50 - 65).  

As to claim 4, Li modified by Golin teaches the computer program product of claim 3, Li does not but Golin teaches wherein the determining of the network component from the database to receive the event notification is selected based on a resource utilization in the network component to perform the one of the plurality of processes (“…The plurality of messages may comprise different types of attempts, such as e-mail messages, automated voice response (AVR) messages, short messaging system (SMS) messages, or other types of messages, and each different type of attempt may utilize a different communication channel or path to transmit the attempt to the intended recipient. For example, an attempt utilizing an SMS message may be transmitted to the intended recipient utilizing infrastructure of a cellular network, transmission of an AVR message may utilize infrastructure of a public switched telephone network (PSTN) and/or cellular network, and transmission of an e-mail message may utilize the Internet and one or more servers (e.g., one or more e-mail servers)” col. 1 lines 40 - 58) and (“…For example, in embodiments, the notification system architecture may be implemented as a cloud-based notification system and may utilize a collection of computing resources (e.g., the one or more processors 112) and data storage resources (e.g., the memory 114) accessible via one or more networks and one or more geographic locations…” col. 8 lines 12 – 27).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Li by adopt the teachings of Golin because Golin would provide different types of notification broadcasts suitable to messages types (col. 1 – 2 and 8).  

As to claim 5, Li modified by Golin teaches the computer program product of claim 4, Li does not but Golin teaches wherein the database indicates a resource utilization criteria for each of a plurality of network components associated with the second process one of the plurality of processes, wherein the determining of the network component from the database to receive the event notification for the second process one of the plurality of processes comprises determining each of the plurality of network components associated with the second process one of the plurality of processes that satisfies the resource utilization criteria indicated for the second process one of the plurality of processes to receive the event notification  (“…The notification request database(s) 124 may be configured to keep track of received notification requests as well as the status of processing of the notification requests, such as to provide a record of which notification engine a particular received notification request has been assigned…” co. 8 lines 10 - 63).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Li by adopt the teachings of Golin because Golin would determine and keep track of requests and corresponding utilized resources assigned to services the corresponding request (col. 8).

As to claim 6, Li modified by Golin teaches the computer program product of claim 1 Li teaches wherein the operations further comprise
adding an event association between the new process and each indicated type of notification the new process is to receive to the database in response to receiving the request (“…suppresses any event notification and updates a history database to track the last occurrence of the event…” col. 3 lines 8 – 16).
Li does not but Golin teaches 
receiving a request from a new process to register to receive event notifications (“…In embodiments, the one or more intended recipients may be identified by specifying one or more e-mail addresses, one or more telephone numbers, one or more usernames (e.g., for users that have registered to receive notifications from the notification system 110), or other information that may be utilized by the notification system 110 to determine the manner in which to provide the broadcast to an intended recipient…” col. 3 lines 10 – 28).
receiving an indication of each type of notification that the new process is to receive (“…The plurality of messages may comprise different types of attempts, such as e-mail messages, automated voice response (AVR) messages, short messaging system (SMS) messages, or other types of messages, and each different type of attempt may utilize a different communication channel or path to transmit the attempt to the intended recipient…” col. 1 lines 40 - 55);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Li by adopt the teachings of Golin because Golin would  

As to claim 11, this is a system claim of claim 1.  See rejection for claim 1 above.  Further, Li teaches a first processor (element processors 222a, b of figure 2 and associated text).

As to claim 12, Li modified by Golin teaches the system of claim 11 Li teaches wherein the operations further comprise the first processor further performs: determining a network component providing the second process one of the plurality of processes; and wherein the second event notification is transmitted to the second one of the plurality of process on the determined network component (“…For example, email notifications may be sent to the administrator, log messages may be sent to syslog daemons, pages may be sent to phone numbers identified in the destination table, etc.” figure 9 and col. 13 lines 8 - 16).  

As to claim 13,  Li modified by Golin teaches the computer program product of claim 12 Li teaches wherein the database stores network component associations between a plurality of network components and the plurality of processes, wherein each association identifies one of the plurality of processes and one of the plurality of network components that provides the one of the plurality of processes, and wherein the determining of the network component to receive the event notification is performed using the database (“…The RDB also includes a 

As to claim 14, see rejection for claim 6 above.

As to claim 18, this is a method claim of claim 1 above.

As to claim 19, see rejection for claim 2 above.

As to claim 20, see rejection for claim 13 above.
As to claim 21, see rejection for claim 14 above.

As to claim 25, Li modified by Golin teaches the computer program product of claim 1, Li does not but Golin teaches wherein the processing the third event notification to determine whether to perform further processing comprises: 
determining, from the database, a fourth event notification for a third process and a fifth event notification for a fourth process for the second event type (“…a notification architecture for providing a notification system may support complex workflows. For example, the workflow may include sending an attempt (e.g., a message) to a recipient across one or more communication paths or multiple times ; 
transmitting the fourth event notification to the third process to perform a third function on the data subject to the first and the second functions For example, the workflow may include sending an attempt (e.g., a message) to a recipient across one or more communication paths or multiple times (cycles)…” workflow occurring multiple times would comprise fourth/fifth times, col. 2 lines 20 - 40); and
transmitting the fifth event notification to the fourth process to perform a fourth function on the data subject to the first and the second functions (“…a notification architecture for providing a notification system may support complex workflows. For example, the workflow may include sending an attempt (e.g., a message) to a recipient across one or more communication paths or multiple times (cycles). Additionally, the workflow may support bi-directional notifications, where the notification system is configured to collect responses from recipients of attempts corresponding to one or more broadcasts. The responses may include simple confirmation of the receipt of the attempt, positive or negative acknowledgments, answers to questions included in the attempt, other types of responses, or a combination thereof…” receiving responses when workflows occur multiple times would comprise forth/fifth notifications that respond to event from previous event/function, col. 2 lines 20 - 40).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Li by adopt the teachings of Golin because Golin would discuss and 

As to claims 27 and 29, see rejection for claim 25 above.



Claims 10, 17, 24, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Golin and further in view of Kameda et al., (US PUB 2008/0134335 hereinafter Kameda).

As to claim 10, Li modified by Golin teaches the computer program product of claim 1 Li and Golin do not but Kameda teaches wherein the second process comprises a virus scan process (“…the virus infection state management program 23 of the operation host 3 notifies the virus infection state management program 32 of the management host 2 of the content of this update…” para. 0101) and further processing comprises a back-up data process, wherein the virus scan process is performed on the piece of data prior to a back-up of the data by the backup data process (“the virus infection state management program 32 of the management host 2 controls the external storage apparatus 6 referred to as "S1" in such a manner that this secondary volume SVOL is not mounted when the secondary value SVOL referred to as "Y1", of the secondary volume SVOL referred to as "Y0" and the secondary volumes SVOL referred to as "Y1" and "Y2" storing back up data of the secondary volume SVOL, is infected with a virus” para. 0105).

As to claim 17, see rejection for claim 10 above.

As to claim 24, see rejection for claim 10 above.

As to claim 26, Li modified by Golin teaches the computer program product of claim 25, wherein the first function comprises an update to or creation of the data and the first event notification comprises notification of the update or creation of the data, wherein the second function comprises a virus scan of the created or updated data (“…the virus infection state management program 23 of the operation host 3 notifies the virus infection state management program 32 of the management host 2 of the content of this update…” para. 0101) and wherein the third event notification indicates the virus scan completed, wherein the third and the fourth functions operations comprise different copy operations performed on the data for which the virus scan was completed (“…results of detection when the virus check section detects that the volume is infected with a virus” para. 0012).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was 

As to claims 28 and 30, see rejection for claim 26 above.


  				Response to Arguments
Applicant’s arguments, with respect to 35 U.S.C. §112(b) of claims 2 and 8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn (page 10 of remark). 

 Applicant’s arguments, with respect to the rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li, Golin, and Kameda.

Applicant argued that “First off, Applicant submits the Examiner has not cited a reference that teaches the added limitation of processing the third event notification for the second event type to determine whether to perform further processing with respect to the data” (page 11 of remark).
In response,
Amended claim 1 now is rejected over Li and Golin. 

Applicant argued that “Although the cited col. 2 discusses an association of event types and destination names to be notified upon an event, there is no disclosure of the claim requirement that the processes associated with event types in the associations perform different functions with respect to data for the received notifications for the event association. Instead, the cited col. 2 discusses destination names to be notified, but nowhere discloses or mentions these destination names comprises processes that perform different functions with respect to data for the received notifications for the event association. Further, the cited col. 2 also does not mention the association or entry in the event routing table indicates an event notification for the event type and process, or a tuple type association as claimed” (page 12 para. 3 of remark).
In response,
The claim recites “maintaining a database that stores event associations between the plurality of associating processes, event types, and event notifications to receive based on event types, wherein each event association indicates a process of the plurality of processes, an event type, and an event notification for the event type that the indicated process is to receive” and “wherein the processes in the event associations perform different functions with respect to data for the received event notifications for the event associations”. 
In Li, event routing table of figure 8 shows event type, destination name which is claimed process.  The table is event routing notification table.  Cited examples such as email notifications may be sent to the administrator, log messages may be sent to 
Therefore, Li teaches limitation “maintaining a database that stores event associations between the plurality of associating processes, event types, and event notifications to receive based on event types, wherein each event association indicates a process of the plurality of processes, an event type, and an event notification for the event type that the indicated process is to receive” and “wherein the processes in the event associations perform different functions with respect to data for the received event notifications for the event associations”.

Applicant argued that “The Examiner cited col. 13, lines 8-16 of Li as disclosing the pre-amended transmitting limitation. (FOA, pg. 5) Applicant traverses with respect to the amended limitation reciting transmitting the second event notification to the second process to cause the process to perform a second function with respect to the data subject to the first function and return a third event notification indicative of a second event type for the second function performed with respect to the data.
The cited col. 13 mentions email notifications may be sent to the administrator, log messages sent to syslog daemons, pages sent to phone numbers. The EMS updates the history database by logging the type of event and a timestamp. 
This discussion of expanding destinations to send a message does not teach the specific limitation of transmitting the second event notification to the second process to 
Accordingly, amended claims 1, 11, and 18 are patentable over the cited combination because the cited art does not teach or suggest all the claim requirements” (page 12 para. 3 – page 13 of remark).
In response,
Amended limitations are taught by Li in view of Golin.  
The claim further recites “determining, from the database, a second process of the plurality of processes and a second event notification for the first event type in response to receiving the first event notification of the first event type”.
In Li, when first event notification is received which can be log messages, the database selects a syslog daemon which is a second process to receive and process the first event notification of the log messages type (col. 13 lines 8 - 16).  Therefore, Li teaches limitations “determining, from the database, a second process of the plurality of processes and a second event notification for the first event type in response to receiving the first event notification of the first event type”.

Golin teaches same field of invention of event notification system provided between entities/requestors and recipients (col. 1 lines 40 – col. 3) wherein the workflow occurs multiple cycles (col. 2 lines 20 – 35).  The system receive event notification of different types (col. 1 lines 50 – 65).  The event notification is sent to a process/recipient that causes to process and return a response which is claimed third event notification (col. 6 lines 30 – 65 and col. 2 lines 20 – 40).  The process continues multiple cycles which is claimed the fourth and fifth event notification in new claims 25, 27, and 29.
Therefore, Li modified by Golin teaches claims 1, 11, and 18.   

The rest of remaining claims and new claims are taught by Li, Golin, and Kameda.
 

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Ahuja, (US PUB 2018/0083985), discloses a method for network security event filtering and translation (title, abstract, and figures 1 – 8).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG N HOANG/           Examiner, Art Unit 2194                                                                                                                                                                                             

                                                                                                                                                             
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194